Citation Nr: 0923045	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-09 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a disability rating greater than 10 
percent for a service-connected low back disability.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for PTSD and an 
increased disability rating for his low back disability.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability (traumatic arthritis, 
degenerative joint disease of the lumbar spine, lumbar 
strain, and sciatica) is manifested by subjective complaints 
of pain with radiation into the lower extremities, and 
objective findings of degenerative changes, forward flexion 
limited to no more than 90 degrees, with pain beginning at 70 
degrees, extension to zero degrees, right and left lateral 
bending to 30 degrees, and right and left lateral rotation to 
30 degrees, with pain on the ends of motion.  It has not been 
productive of any incapacitating episodes within the past 12 
months.  Ankylosis of the thoracolumbar spine is not shown.  

2.  The Veteran's lumbar spine disability has been manifested 
by neurological manifestations of each lower extremity which 
approximate no more than mild incomplete paralysis of the 
sciatic nerve.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the orthopedic manifestations of a low back 
disability have not been met.  38 U.S.C.A. § 1155, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2008).  

2.  The criteria for a separate 10 percent disability rating 
for neurological manifestations of a low back disability 
(mild incomplete paralysis of the sciatic nerve) of the right 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b), 
4.25, 4.26, 4.71a, Diagnostic Code 8720 (2008).

3.  The criteria for a separate 10 percent disability rating 
for neurological manifestations of a low back disability 
(mild incomplete paralysis of the sciatic nerve) of the left 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b), 
4.25, 4.26, 4.71a, Diagnostic Code 8720 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

With respect to a claim seeking increased compensation for an 
already service-connected disability, 38 U.S.C.A. § 5103(a) 
requires that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code provision under which the 
claimant's disability is rated contains criteria that would 
not be satisfied by the demonstration of a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and daily life (such 
as a specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  Additionally, the claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic code 
provisions, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Id.; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id.

In the present case, notice was provided to the Veteran in 
December 2006, prior to the initial agency of original 
jurisdiction decision on his claim.  This letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The Board acknowledges that this notice letter did not fully 
meet the requirements set forth in Vazquez-Flores.  This 
error, however, did not affect the essential fairness of the 
adjudication.  Specifically, the Veteran was advised in the 
pre-adjudicatory notice that he must provide evidence 
demonstrating a worsening or increase in the severity of his 
lumbar spine disability, and that such information could 
include different types of medical and lay evidence and 
statements from people with personal knowledge of his 
symptoms.  In addition, he was notified that it was his 
responsibility to support his claim with appropriate 
evidence.  The Veteran responded to the notice sent and 
identified medical evidence in connection with his claim, 
which indicates he affirmatively demonstrated his 
understanding of the need to provide VA with information and 
evidence to support his claim.  Further, the Veteran 
demonstrated actual knowledge that he needed to show the 
effect that the worsening of his service-connected disability 
had on his employment and daily life as he submitted 
statements indicating that his low back disability had 
worsened since the date of the last evaluation.   

Post-adjudication, the Veteran was sent a statement of the 
case in April 2008 that notified him of the diagnostic codes 
provisions that contain the criteria of what is necessary to 
show entitlement to higher disability ratings for his low 
back disability.  Furthermore, the statement of the case 
advised the Veteran of which diagnostic code provisions were 
relevant to his claim and the rating criteria and the range 
of severity for each provision.  In addition, this 
information was again provided in a June 2008 letter 
outlining the general requirements for an increased rating 
for his low back disability.  Thus, the Board finds that any 
deficiencies in the pre-adjudicatory notices provided to the 
Veteran are nonprejudicial as the Veteran either had actual 
knowledge or a reasonable person could be expected to 
understand what was needed.  Consequently, the Board 
concludes the error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  

With respect to VA's duty to assist, the Veteran did not 
report receiving any private treatment for his low back 
disability.  VA outpatient treatment records have been 
obtained and the Veteran has not identified any outstanding 
records pertaining to treatment received for the claimed 
condition.  VA is only required to make reasonable efforts to 
obtain relevant records that the Veteran has adequately 
identified to VA. 38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the Veteran's claim.  VA also offered the 
Veteran the opportunity to testify before the Board.  The 
Veteran, however, declined the offer.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the Veteran with an appropriate VA examination in 
August 2007.  There is no objective evidence indicating that 
there has been a material change in the severity of the low 
back disability since he was last examined.  As such, a 
remand is not required solely due to the passage of time 
since the most recent VA examination was prepared.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, 
the Veteran has not reported receiving any recent treatment, 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition.

Accordingly, the Board finds that VA has satisfied its duties 
to inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.



Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  For traumatic 
arthritis, Diagnostic Code 5010 directs that the evaluation 
of arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code provisions for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic code provisions are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

The Veteran's lumbar spine disability (degenerative joint and 
degenerative disc disease) has been rated 10 percent 
disabling under Diagnostic Code 5242 (degenerative 
arthritis).  Diagnostic Code 5242 may not in this instance 
serve as a basis for an increased rating.  The lumbar 
vertebrae are considered a group of minor joints that is 
ratable on parity with a major joint.  38 C.F.R. § 4.45.  
Degenerative arthritis of the spine is evaluated under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5242.  Diagnostic Code 5003 allows for the assignment of a 20 
percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint.  Accordingly, the evidence does not support a 
higher rating under either Diagnostic Code 5003 or 5242.

Diagnostic Codes 5237 (lumbosacral strain) and 5243 
(intervertebral disc syndrome) are also applicable.  Each of 
these diagnostic codes are rated using the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008), 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra 
(Diagnostic Code 5235), sacroiliac injury and weakness 
(Diagnostic Code 5236), spondylolisthesis or segmental 
instability (Diagnostic Code 5239), ankylosing spondylitis 
(Diagnostic Code 5240), or spinal fusion (Diagnostic Code 
5241).  Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, an increased rating of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

VA treatment records dated from December 2005 to January 
2007 demonstrate complaints of back pain that limited the 
Veteran's mobility.  Precise ranges of motion of the 
Veteran's spine, however, were not recorded throughout this 
period.

On VA examination in August 2007, the Veteran reported a 
lengthy history of intermittent back pain for which he had 
undergone physical therapy and chiropractic treatment over 
the years.  He stated that his back pain had worsened, such 
that he now experienced radiation of pain, which he 
described as burning and tingling, and numbness into his 
lower extremities, including down to the toes.  He 
described his back pain as predominantly located in the 
right lumbosacral area.  He characterized the pain as 
sharp, and constant in nature.  He stated that he 
experienced severe back pain approximately every week or 
two.  The pain was alleviated by treatment and Motrin.  He 
described true flare ups of his back disability as 
occurring every five to six months, which each flare up 
lasting for one to two days.  A precipitating factor was 
moist weather.  During a flare up, he took Motrin.  He 
described his additional limitation of motion or other 
functional impairment during such a flare up as moderate.  
In estimating the limitations of his back disability on his 
ability to walk, the Veteran stated that he could walk for 
approximately one-quarter mile before having to rest.  On 
some days, however, he was only able to walk a few yards as 
a result of his back pain.

Physical examination of the lumbosacral area revealed no 
evidence of muscle spasm, muscle atrophy, guarding, or 
weakness.  He was not tender to palpation of the low back.  
His head position was normal, and he was symmetrical in 
appearance.  His gait was observed to be antalgic.

Range of motion testing of the lumbar spine revealed 
forward flexion to 90 degrees, with pain beginning at 70 
degrees, extension to 30 degrees, right and left lateral 
bending to 30 degrees, and right and left lateral rotation 
to 30 degrees, with pain on the ends of motion.  Range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination with 
repetitive use.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine, as shown 
on VA examination in August 2007, fall at most within the 
requirements for a 10 percent rating:  forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  Limitation of flexion of the lumbar spine 
to 60 degrees or less, combined thoracolumbar motion of 120 
degrees or less, and ankylosis are not shown.  Thus, the 
evidence does not support a higher rating under the General 
Rating Formula for Diseases and Injuries of the Spine.

The Board now turns to the question of whether the Veteran is 
entitled to a rating in excess of 10 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome.  Intervertebral disc syndrome (pre-operatively or 
post-operatively) is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  

Treatment records dated from December 2005 to January 2007 do 
not show that the Veteran was prescribed bed rest by a 
physician.  

On VA examination in August 2007, the Veteran stated that he 
was currently employed on a fulltime basis as a truck driver.  
He had not lost any days from work in the last year as a 
result of his back disability.  However, he had reportedly 
had to quit the last job he had as a result of back and lung 
problems.  He described experiencing difficulty with 
mobility, and with lifting and carrying things, but did not 
report any episodes of physician-prescribed bed rest.

The Veteran has not reported experiencing any incapacitating 
episodes as a result of his low back disability and the 
record does not demonstrate that he has been prescribed bed 
rest due to his low back disability.  Because at no time 
during the pendency of the appeal does the evidence show that 
he was prescribed bed rest by a physician, the Board finds 
that he is not entitled to a rating higher than 10 percent 
based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in August 2007, range of motion testing of the 
Veteran's lumbar spine revealed forward flexion limited at 
most to 90 degrees, extension to zero degrees, right and left 
lateral bending to 30 degrees, and right and left lateral 
rotation to 30 degrees, with pain.  There was no additional 
loss of motion on repetitive use.  The requirements for a 
higher rating under the general rating formula, forward 
flexion of the thoracolumbar spine to 60 degrees or less, or 
combine range of motion of the thoracolumbar spine of 120 
degrees or less, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  The provisions of 
Diagnostic Code 8620 refer to neuritis of the sciatic nerve, 
and Diagnostic Code 8720 refers to neuralgia of the sciatic 
nerve.

VA treatment records dated from December 2005 to January 2007 
show that while the Veteran complained of back pain and 
numbness that radiated into his lower extremities, straight 
leg raising was negative.  

On VA examination in August 2007, sensory examination was 
intact to light touch with monofilament.  There was no 
decreased sensation in the sacral regions.  He had 5/5 
muscular strength throughout the lower extremities including 
his great toe and patellar dorsiflexion.  There was no muscle 
atrophy.  Reflexes were 2+ at the knees and 1+ at the ankles.  
Straight leg raising was negative.  There was no evidence of 
non-organic physical findings, or motor changes.  The 
examiner noted that a February 2006 report of X-ray 
examination of the lumbar spine revealed loss of normal 
lordosis probably due to back muscle spasm.  Given the 
Veteran's complaints of radiating pain and numbness, he was 
diagnosed with sciatica.

The Veteran's testimony and findings in the medical records 
dating from December 13, 2006, when the Veteran filed a claim 
for an increased rating support a conclusion that the Veteran 
has sciatica that results in diminished ankle reflexes.  
However, no muscle atrophy is present.  The Board therefore 
finds that the Veteran's sciatica symptoms are primarily 
sensory in nature and compatible with an incomplete paralysis 
of the sciatic nerve that is mild in degree.  Accordingly, 
giving the Veteran the benefit of the doubt, the Board finds 
that the Veteran has been entitled to an award of separate 10 
percent ratings for the neurological manifestations of his 
low back disability under Diagnostic Code 8520 since December 
13, 2006.  38 U.S.C.A. § 5107.  The Board finds no evidence 
of organic changes, such as muscle atrophy, trophic changes, 
etc., that would warrant a higher rating or demonstrate more 
than a mild degree of incomplete paralysis of the sciatic 
nerve.

The Board has determined that the Veteran is entitled to no 
more than a 10 percent disability rating for the orthopedic 
manifestations of his low back disability under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although he has complained of flare-ups, they occur only 
after certain activities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, as explained above, the Board concludes 
that he is also entitled to separate 10 percent disability 
ratings for neurological manifestations of his low back 
disability in each lower extremity.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's back disability, 
but findings supporting a rating in excess of 10 percent have 
not been documented.  In addition, it has not been shown that 
the service-connected back disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the weight of the credible evidence demonstrates 
that during the pendency of this claim, the Veteran's low 
back disability has not warranted a rating higher than 10 
percent for the orthopedic manifestations.  However, 
throughout the pendency of the appeal, he has been entitled 
to separate 10 percent disability ratings for the 
neurological manifestations of the right and left lower 
extremity.  The benefit-of-the-doubt rule has been considered 
in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating greater than 10 percent for the 
orthopedic manifestations of the service-connected low back 
disability is denied.

A separate 10 percent disability rating for the neurological 
manifestations of the low back disability of the right lower 
extremity is granted, subject to the rules and regulations 
governing the award of monetary benefits.

A separate 10 percent disability rating for the neurological 
manifestations of the low back disability of the left lower 
extremity is granted, subject to the rules and regulations 
governing the award of monetary benefits.


REMAND

Unfortunately, a remand is required in this case prior to 
further disposition of the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).

The Veteran contends that he has experienced persistent 
anxiety, depression, and nightmares since service.  He 
relates his symptoms to two traumatic incidents in service, 
both involving crash landings of aircraft on which he was 
flying.  The first incident occurred in the spring of 1973, 
while the Veteran was stationed in Japan.  During a mission, 
the cockpit of the plane the Veteran was working on caught 
fire, and the plane was forced to make a crash landing.  The 
second incident occurred when the Veteran was returning from 
a trip to Fairbanks, Alaska, on a C941 that had plane 
trouble.  The plane's landing gear could not lock, which led 
the plane to have to make a crash landing.

The Veteran's service records are presumed to have been 
destroyed in a fire in 1973 and cannot be reconstructed.  VA 
has a heightened duty to assist the Veteran where his service 
records have been destroyed.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  This includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The Veteran has not yet been afforded a VA examination.  The 
Veteran is competent to report the in-service crash landings, 
and to testify as to his experience with anxiety, depression, 
and nightmares since the crash landings.  His testimony in 
this regard is also credible.  Because the Veteran has 
provided competent and credible testimony regarding 
psychiatric symptoms in service, and the continuity of those 
symptoms since service, and it remains unclear to the Board 
whether any currently diagnosed psychiatric disorder first 
manifested in service, the Board finds that a remand for an 
examination and etiological opinion is necessary.  See 
Clemons v. Shinseki, 2009 WL 899773 (Vet. App. Feb. 17, 
2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule the 
Veteran for a VA psychiatric 
examination.  The claims file must be 
made available to and be reviewed by 
the examiner and the examination report 
should note that the claims file was 
reviewed.  The examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any psychiatric disorder 
demonstrated during the pendency of the 
appeal, to include, but not limited to 
anxiety, depression, and PTSD, is 
related to the Veteran's period of 
active service.  Because the Veteran is 
competent to report the onset of 
anxiety, depression, and nightmares in 
service, as this requires only personal 
knowledge, not medical expertise, as it 
comes to him through his senses, the 
examiner must specifically address the 
Veteran's report of his psychiatric 
symptoms having first manifested during 
his period of active service in 
determining whether any current 
psychiatric disorder is related to 
active service.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (an examination 
was inadequate where the examiner did 
not comment on the Veteran's report of 
in-service injury and instead relied on 
the absence of evidence in the 
Veteran's service medical records to 
provide a negative opinion).  The 
examiner must provide the rationale, 
with citation to relevant medical 
findings, for the opinions provided.

2.  The RO/AMC will then review the 
Veteran's claim file and ensure that 
the foregoing development action has 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board.  The Veteran need take no action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


